DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 93, 94, 97-103 are pending in this application and examined in this Office Action. Claims 97-103 are newly added. Applicant’s amendment to the claims necessitated the new grounds of rejection and this Office Action is made Final.  
Applicant’s argument remaining pertinent are addressed at the end of the Office Action.

Status of Objections/Rejections
	1.	The objection to claims 93-96 because of informalities is withdrawn in view of the amendments to the claims.
		The objection to claims 95 and 96 for depending from cancelled claims is withdrawn in view of the cancellation of claims 95 and 96.

	2.	The rejection of claims 93-96 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement (new matter rejection) is withdrawn in view of the amendments to the claims.

	3.	The rejection of claim 94 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for formation of hemangio- colony forming cells using culture media comprising VEGF, TPO and FLT3 and bFGF (page 71, lines 11-14) does not reasonably provide enablement for formation of hemangio-colony forming cells using “at least one growth factor” is maintained because the claim continues to recite “at least one” and is recast below.
	4.	The rejection of claims 93, 94, 95 and 96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al (Generation of functional hemangioblasts from human embryonic stem cells,” NATURE METHODS, VOL.4 NO.6, JUNE 2007) (Lu) (cited on IDS filed 01/11/2021 as document no. 7) in view of Bakre et al (US 2009/0304642) (Bakre) and Sato et al (“Maintenance of pluripotency in human and mouse embryonic stem cells through activation of Wnt signaling by a pharmacological GSK-3-specific inhibitor,” NATURE MEDICINE VOLUME 10, NUMBER 1, JANUARY 2004()cited on IDS filed 01/11/2021 as document no. 34) (Sato) is withdrawn in view of the amendments to the claims.  New grounds of rejection are set forth below. 
Recast/Maintained Grounds of Rejection	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 94 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for formation of hemangio- colony forming cells using culture media comprising VEGF, TPO and FLT3 and bFGF (page 71, lines 11-14) does not reasonably provide enablement for formation of hemangio-colony forming cells using “at least one growth factor.” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.

	Claim 94, part d, recites “wherein the at least one growth factor comprises vascular endothelial growth factor (VEGF), bone morphogenic protein (BMP), stem cell factor (SCF), Flt-3L (FL), thrombopoietin (TPO), or erythropoietin (EPO) or a combination thereof.”
	Applicant's specification discloses culture of single embryonic body cells in culture media comprising VEGF, TPO and FLT3 and bFGF (page 71, lines 11-14) and fails to disclose culture in a single growth factor sufficient for formation of hemangio-colony forming cells.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	
	(A) The breadth of the claims: part d of claim 94 is very broad, encompassing any number of growth factors, any types of growth factors.

	(B) The nature of the invention: the nature of the invention complex, involving multiple growth factors in a defined media

	(C) The state of the prior art; the prior art document Lu (cited below) teaches that blast media comprising BMP-4 and VEGF, plus SCF, TPO and FLT3 ligand is required in order to expand the hemangioblast and precursor population (page 507, left column, “Methods”) and that without TPO and FL, the obtained cluster of blast colonies were smaller and died within 408 days (page 501, right column, bottom paragraph).

	(D) The level of one of ordinary skill: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

	(E) The level of predictability in the art: The level of unpredictability is high. Lu discloses that the types of growth factors included in the growth media is unpredictable and the discrepancy observed between different hESC cell lines may be due to the intrinsic properties of these cell lines.

	(F,G) The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance disclosing how to obtain formation of human hemangio-colony forming cells with a single growth factor. There are no working examples or information provided to one of ordinary skill explaining which growth factor would be sufficient for formation of the hemangio colony forming cells.

	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for the formation of human hemangio-colony forming cells in a culture media comprising a single growth factor.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 93, 94 and 97-103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu (of record) in view of Bakre (of record) and Sato (of record).

Claim interpretation: EB formation medium: Applicant's specification discloses (page 68, bottom paragraph) that EB formation can be a commercially available culture medium such as HPGM (Lonza, Walkersville, Maryland), or STEMLINE I/II Hematopoietic Stem Cell Expansion Medium (Sigma, St. Louis, Missouri), or StemSpan H3000 (Stem Cell Technologies, Vancouver, Canada). Lu discloses use of STEMLINE II media (supplementary protocols, page 2, 3(b)) and therefore discloses use of the claimed “EB formation medium.”

Lu discloses both a method for producing embryoid bodies and for producing hemangioblasts from human embryonic stem cells.
Lu discloses (page 507, left column, “Methods”) plating hESC cells on ultra-low dishes (the claimed “ultra-low attachment dish)”) in serum-free STEMLINE medium (Sigma) (the claimed “serum-free media”) (the claimed “in the absence of feeder cells”) with the addition of BMP-4 and VEGF 165 (50 ng/ml each) and culturing them, thereby generating (claim 93, part a; claim 94, part a) early stage embryoid bodies (page 507, right column, “Results”).
Lu discloses (page 501, right column, “Results”) the early stage embryoid bodies were dissociated and a preparation of a single cell suspension (the claimed “dissociating the cultured human embryonic stem cells colony in step a) to aggregates of human embryonic stem cells;” claim 93, part b and claim 94, part b). The early embryoid bodies are considered to be ESC in the initial stages of differentiation and are in the process of differentiating into embryoid bodies.

Lu differs from the claims in that the document fails to disclose the preparation of aggregates of human embryonic stem cells. However, aggregates of human embryonic stem cells are an obvious variation of a single cell suspension and one of ordinary skill would have been able to obtain aggregates by performing fewer passes through a syringe. Aggregates are considered for purposes of this Office Action to be clumps of 2 or more cells. Further, one of ordinary skill would have been able to determine whether the single cell suspension or a suspension of aggregates resulted in optimal cell survival and proliferation. One of ordinary skill would have chosen a single cell suspension or a suspension of aggregates depending on the cell survival rate, lacking evidence to the contrary.

Lu discloses (page 507, left column, “Methods”) culturing the single cells in STEMLINE medium (the claimed EB formation medium) and culturing the cells in ultra-low attachment plates to form embryonic bodies (the claimed “culturing the aggregates of human embryonic stem cells from step b) in an EB formation medium in an ultra-low-attachment dish to form embryonic bodies;" claim 93, part c; claim 94, part c) and 
dissociating the EBs with trypsin, preparing a single cell suspension and culturing the cells in STEMLINE media containing BMP4 (the claimed “at least one growth factor in an amount sufficient for the formation of human hemangio-colony forming cells;” claim 94) to expand the hemangioblasts.  Lu discloses (page 507, right column, “Methods”) the formation of grape-like blast colonies after 4- 6 days (claim 94, part d). Lu discloses formation of blast cells expressing gene signatures characteristics of hemangioblasts (the claimed “human hemangio-colony forming cells”) (claim 94, part d). Lu discloses the cells could be expanded and differentiated into multiple hematopoietic lineages (Abstract).
Lu disclose obtaining blast colonies (the claimed “aggregates;” claims 93, 94, 97-102) by culturing in blast colony growth media (page 1, right column, “Results”). Lu discloses the blast colonies (the claimed aggregates of human embryonic stem cells;” claim 97) contained less than 10 cells at the beginning of day 3 and rapidly expanding from days 4 to 6 to more than 100 cells, a total of 9 days, a value falling within the range of less than 10 days (the claimed “cultured for less than 10 days;” claims 97, 100).  Because the aggregates were cultured for 10 days, the 10 day culture period meets the claim elements of “cultured for 2-6 days;” (claims 98, 101) and the claim element of “cultured for 4-6 days;” (claims 99 and 102).  Lu explicitly discloses examining the time course of blast colony formation in EBs from day 2 to day 6 (claims 98 and 101). 
Lu discloses (page 7, right column, top paragraph) grape-like blast colonies were visible by microscopy, thereby identifying the human hemangio-colony forming cells by morphology (claim 103).  Applicants’ specification (specification page 19, lines 22-24) discloses the hemangioblast cells form grape-like clusters.  Lu discloses (page 3, left column, first full paragraph) hand picking blast colonies under a dissection microscope and examining them for the ability to form hematopoietic CFUs (the claimed “Isolating the human hemangio-colony forming cells by morphology;” claim 103).  Lu further discloses single cell suspension of the cells, thereby disclosing a step of disaggregating (the claimed “wherein the step of disaggregating further comprises isolating the human hemangio-colony forming cells by size or morphology;” claim 103). 
Lu differs from the claims in that the document fails to disclose culturing the embryonic stem cells in a media comprising at least one GSK inhibitor which is  (2'Z,3'E)-6-Bromoindirubin-3'-oxime (BIO).  However, Bakre and Sato cure the deficiency.
Bakre discloses the GSK3 inhibitor can be [0137] a BIO (2'Z,3'E-6-Bromoindirubin-3'- oxime (the claimed “2'Z,3'E-6-Bromoindirubin-3'- oxime;” claim 93, part a; claim 94, part a).  Bakre discloses [0137] the GSK3 inhibitor can be present at between 1nM and 1 mM, a range encompassing the claimed concentration of 0.05 uM to 0.2 uM (claim 93, part a; claim 94, part a). 
Sato discloses the GSK3 inhibitor BIO (Abstract), a specific pharmacological inhibitor of glycogen synthase kinase-3 (GSK-3), maintains the undifferentiated phenotype in both types of ESCs and sustains expression of the pluripotent state-specific transcription factors Oct-3/4, Rex- 1 and Nanog.
It would have been obvious to one of ordinary still to modify the method of Lu by including the GSK3 inhibitor BIO in the culture media as suggested by Bakre and Sato in view of the teachings of Sato that the GSK3 inhibitor BIO maintains the undifferentiated phenotype in human ESCs and sustains the undifferentiated phenotype. 
One of ordinary skill would have had a reasonable expectation of success in using the GSK3BIO inhibitor in culture media in view of the teachings of Sato that human ESCs cultured in media containing BIO retained normal multi-differentiation potential (figure 5). 
One of ordinary skill would have been motivated to include the GSK3BI0 inhibitor while producing embryoid bodies (EB, claim 93) or hemangioblasts (claim 94) in order to increase the number of undifferentiated cells before proceeding to the EB formation step or the hemangioblast production step. 

Response to Arguments
Applicant’s arguments, filed 07/13/2022, have been considered but not found persuasive.

1.	Applicant’s arguments (page 1, fourth full paragraph) regarding the rejection under 35 USC 112, first paragraph (written description) are moot in view of the withdrawal of the rejection.

2.	Applicants argue (page 3, fourth  full paragraph) (35 USC 112, first) 
Without acquiescing to the rejection and solely in an effort to expedite prosecution, claim 94 has been amended to further recite “wherein the at least one growth factor comprises vascular endothelial growth factor (VEGF), bone morphogenic protein (BMP), stem cell factor (SCF), Flt- 3L (FL), thrombopoietin (TPO), or erythropoietin (EPO) or a combination thereof.” Support for the amendment can be found in the specification at, for example, example, page 5, lines 10-12 and page 19, lines 26-28.

Accordingly, Applicant respectfully requests withdrawal of the enablement rejection under 35 U.S.C. 112.

In reply and contrary to the arguments, the claim continues to recite “at least one” and the claim amendment does not overcome the previous (and maintained herein) rejection. See, above, maintained rejection under 35 USC 112, first paragraph and reasons therefore, not repeated here.

3.	Applicants argue (page 3, third full paragraph)
Specifically, the citations of record fail to teach or suggest culturing human embryonic stem cells in a serum-free medium comprising BIO at a concentration ranging from 0.05 uM to 0.2 uM in the absence of feeder cells. As acknowledged by the Examiner, the primary citation, Lu, does not teach or suggest culturing human embryonic stem cells in a serum-free medium comprising BIO in the absence of feeder cells. See Office Action, page 8. The Examiner then turns to Bakre for the alleged teaching of these features.

Bakre discloses a method for producing a mesodermal or an endodermal cell from a pluripotent stem cell in which BIO can be used as a chemical inhibitor to induce glycogen synthase kinase activity in the pluripotent stem cell. BIO, however, is used for a different purpose in the Bakre method as compared with the present method, as the goal of the Bakre method is to produce a mesodermal or an endodermal cell. In contrast, the present method utilizes BIO to make the cells ready for differentiation under feeder free conditions for forming embryoid bodies or hemangioblasts. As such, there is no motivation from Bakre to combine this teaching with the teachings of Lu.

In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  As stated in the prior Office Action, Bakre discloses the GSK3 inhibitor can be [0137] a BIO (2'Z,3'E-6-Bromoindirubin-3'- oxime (the claimed “2'Z,3'E-6-Bromoindirubin-3'- oxime”). Bakre discloses [0137] the GSK3 inhibitor can be present at between 1nM and 1 mM, a range encompassing the claimed concentration of 0.05 uM to 0.2 uM.
Sato, not Bakre, is cited for disclosing the GSK3 inhibitor BIO (Abstract), a specific pharmacological inhibitor of glycogen synthase kinase-3 (GSK-3), maintains the undifferentiated phenotype in both types of ESCs and sustains expression of the pluripotent state-specific transcription factors Oct-3/4, Rex- 1 and Nanog and therefore makes and maintains the cells ready for differentiation under feeder free condition for forming embryoid bodies and later hemangioblasts, the same as applicant’s purpose.
It would have been obvious to one of ordinary skill to modify the method of Lu by including the GSK3 inhibitor BIO in the culture media as suggested by Bakre and Sato in view of the teachings of Sato that the GSK3 inhibitor BIO maintains the undifferentiated phenotype in human ESCs and sustains the undifferentiated phenotype. 	
One of ordinary skill would have been motivated to include the GSK3 BI0 inhibitor while producing embryoid bodies (EB, claim 93) or hemangioblasts (claim 94) in order to increase the number of undifferentiated cells before proceeding to the EB formation step or the hemangioblast production step. 

4.	Applicants argue (page 4, second full paragraph)
However, even assuming arguendo that Sato provides some motivation to utilize BIO in the method of Lu (which Applicant does not admit), Applicant respectfully submits that none of the citations provide any teaching or suggestion for including BIO in a serum-free culturing medium in the claimed concentration range of 0.05 uM to 0.2 uM. Specifically, Sato teaches utilizing BIO in a concentration outside of the claimed range (e.g., 2 uM). While Bakre mentions that BIO can be exposed to the pluripotent stem cell in a concentration in a large range of 1 nM to 1 mM, the purpose of the Bakre method is not the same as the present method, and thus there would be no motivation to use BIO for a different purpose in the same concentration as it is used in Bakre, let alone use it in the specific narrow range of 0.05 uM to 0.2 uM as presently claimed.


In reply and contrary to the arguments, Bakre is cited for teaching that BIO is a GSK inhibitor and a BIO concentration encompassing the claimed range.  However, Bakre also teaches [0137] other concentration ranges such as “below 5 uM” and around “1 uM or 2uM.” Clearly Bakre envisions any number of ranges can be used. Sato, not Bakre, is cited for teaching that the GSK3 inhibitor BIO maintains the undifferentiated phenotype in human ESCs and sustains the undifferentiated phenotype. 	
One of ordinary skill would have been motivated to include the GSK3BI0 inhibitor while producing embryoid bodies (EB, claim 93) or hemangioblasts (claim 94) in order to increase the number of undifferentiated cells before proceeding to the EB formation step or the hemangioblast production step. 


5.	Applicants argue (page 4, bottom paragraph)

Moreover, the presently claimed concentration range of 0.05 uM to 0.2 uM for BIO is not an arbitrary range but rather provides specific improvements for the claimed method that are not taught by and could not be expected from the citations of record. First, the use of BIO in the present method solves previous problems associated with producing hemangioblast under feeder free conditions—namely that previous methods have resulted in very high rates of cell death, low cell survival, and production of fewer colonies. In contrast, the use BIO in the present methods results in improvements including increased embryoid body formation and hemangioblast forming efficiency, and therefore a shortened culture time. See Specification, page 18, lines 17-19. More specifically, as exemplified in Figs 28-30 of the application, adding BIO in the claimed concentration range in the feeder free and serum free human embryonic stem cell culture significantly increased the embryoid and hemangioblast formation efficiency, including as much as a 3-fold increase in total embryoid body number. See Specification, page 72, lines 4-10; Fig. 29.

In reply and contrary to the arguments, Sato explicitly discloses (abstract) Wnt pathway activation by 6-bromoindirubin-3′-oxime (BIO), a specific pharmacological inhibitor of glycogen synthase kinase-3 (GSK-3), maintains the undifferentiated phenotype in both types of ESCs and sustains expression of the pluripotent state-specific transcription factors Oct-3/4, Rex-1 and Nanog. No claim claims improvements including increased embryoid body formation and hemangioblast forming efficiency, and a shortened culture time. Applicant’s arguments are not commensurate with the scope of the claims.
The arguments that “adding BIO in the claimed concentration range in the feeder free and serum free human embryonic stem cell culture significantly increased the embryoid and hemangioblast formation efficiency, including as much as a 3-fold increase in total embryoid body number” is not persuasive because Bakre clearly teaches BIO can be added in a wide range of concentrations. And, no claim is directed to any degree or efficiency of formation.  One of ordinary skill would have been motivated to optimize the concentration of BIO in order to obtain optimal embryoid body and hemangioblast forming efficiency.  Such routine optimization is within the purview of one of ordinary skill in the art.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632